39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Anthony GRAY, Plaintiff Appellant,v.Edward W. MURRAY;  P. A. Terrangi, Warden;  H. D. Underwood,Rn;  Michael Pfeiffer, Vice President, CMS;  Roscoe Ramsey;J. Webster;  Doctor Ong;  Doctor Mason;  K. Hamlin, R.N.;Pierre D. Lord, Dr., Defendants Appellees.
No. 94-6869.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-93-1078).
Carl Anthony Gray, Appellant Pro Se.  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA;  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, VA;  John Baldwin Catlett, Jr., Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, VA, for Appellees.
E.D.Va.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's Roseboro1 order, its denial of a temporary restraining order, and its denial of appellant's motion to compel discovery.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



1
 Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975)


2
 To the extent that the court construed Appellant's motion for a temporary restraining order as a request for preliminary injunctive relief, we find that the court did not abuse its discretion in denying the motion.   See Rum Creek Coal Sales, Inc. v. Caperton, 926 F.2d 353, 358-59 (4th Cir.1991)